UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION
JONATHAN A. TOMPKINS,
Petitioner,

v. Case No: 5:19-cv-559-Oc-02PRL

WARDEN, FCC COLEMAN -
Low,

Respondent.

 

ORDER DISMISSING CASE

Petitioner, proceeding pro se, initiated this case by filing a Petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1). Petitioner challenges his
“prosecution under 18 U.S.C. § 922(g)” claiming it is “null and void because the
Government was not able to both that Tompkins knew he possessed a firearm and that
he knew he belonged to the relevant category of persons barred from possessing a
firearm.” Jd. at 6-7.

Rule 12(h)(3) of the Federal Rules of Civil Procedure provides that “[i]f the
court determines at any time that it lacks subject matter jurisdiction, the court must
dismiss the action.” See also Rule 12, Rules Governing Section 2255 proceedings.
Recently, sitting en banc the Eleventh Circuit overruled prior precedent and held that
28 U.S.C. § 2241 is not available to challenge the validity of a sentence except on very

narrow grounds not present in this case. McCarthan v. Director of Goodwill
Industries-Suncoast, Inc., 851 F.3d 1076, 1079 (11th Cir. 2017) (en banc) (quoting 28
U.S.C. § 2255(e)); Bernard v. FCC Coleman Warden, 686 F. App’x 730 (11th Cir.
2017) (citing McCarthan, 851 F.3d at 1092-93).

Thus, pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings
for the United States District Courts (directing sua sponte dismissal if the petition and
records show that the moving party is not entitled to relief), this case is DISMISSED.
See also 28 U.S.C. § 2255(b). The Clerk is directed to enter judgment dismissing this
case without prejudice, terminate any pending motions, and close the file.

IT IS SO ORDERED.

asd
DONE AND ORDERED at Tampa, Florida, this ue day of November 2019.

 

aa

 

WILLIAM F, JUNG
UNITED STATES DISTRICT JUDGE

Copies to: Pro Se Petitioner
